11 MURE AY, Judge,
concurring.
Although the testimony and evidence indicate that Mr. Nguyen had indeed been detained by the police, the simple query that was posed in this case is distinguishable from the questioning that occurred in State v. Watkins, 526 So.2d 357 (La.App. 4th Cir.1988):
[T]he questions the officer asked focused the- investigation on the defendant and his companions. The officer did not merely ask for general information such as their names and addresses, or even an explanation of their presence in the apartment. Hé specifically asked if anyone had any contraband to declare.
526 So.2d at 360. In contrast to this fo-cussed inquiry regarding criminal conduct, the officer in this case merely asked all those in the room an almost rhetorical' question, “What is this?” as he held a bag of suspected contraband. As explained in State v. Davis, 448 So.2d 645, 651 (La.1984), such an undirected, preliminary query to a group of people does not require Miranda warnings.